Citation Nr: 1757134	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  07-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include depression, posttraumatic stress disorder (PTSD), and anxiety.

2.  Entitlement to service connection for heel spurs, to include on a direct basis and a secondary basis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.

6.  Entitlement to service connection for DJD of the lumbosacral spine.

7.  Entitlement to service connection for otitis media.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for allergic rhinitis.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for a dental condition.

13.  Entitlement to an increased rating for left Achilles tendonitis, currently rated as 10 percent disabling.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran has verified periods of service consisting of active duty for training (ACDUTRA) from November 1982 to June 1983 and from February 1989 to April 1989.  He also has additional Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from June 2004, February 2005, and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In the June 2004 rating decision, the RO continued the 10 percent rating for the Veteran's service-connected left Achilles tendonitis and, in relevant part, denied service connection for heel spurs, hearing loss, and PTSD.  The Veteran submitted a letter received in August 2004 that was accepted by the RO as a notice of disagreement (NOD) with the June 2004 rating decision.  In November 2006, the RO issued a statement of the case (SOC) for the issues regarding the left Achilles disability and heel spurs.  The Veteran perfected the appeal of these two issues by submitting a substantive appeal form received in April 2007.

In the February 2005 rating decision, the RO, in relevant part, continued the denials of service connection for PTSD and hearing loss.  The RO received an NOD concerning that decision in July 2005 and issued an SOC in January 2006 including these two issues.  The Veteran perfected the appeal of the PTSD and hearing loss issues by submitting a substantive appeal form received in May 2006.

In the March 2009 rating decision, the RO, in relevant part, denied service connection for depression because it determined no new and material evidence had been received, denied entitlement to a TDIU, and denied service connection for the remaining service connection issues in the instant appeal (arthritis, DJD of the cervical spine, DJD of the lumbosacral spine, otitis media, tinnitus, sinusitis, allergic rhinitis, headaches, and a dental condition).  While other issues were included in the March 2009 rating decision, the Veteran only perfected the appeal of these eleven issues.  An NOD was received in July 2009 in response to the March 2009 rating decision, an SOC was issued in September 2010, and the Veteran perfected the appeal of these eleven issues by submitting a substantive appeal, received in February 2011.

In March 2011, the Board denied service connection for heel spurs specifically on a direct basis, hearing loss, and an acquired psychiatric disorder, claimed as PTSD.  In March 2011, the Board also remanded the left Achilles issue and heel spurs issue, specifically on a secondary basis, for further development.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's March 2011 denials and remanded the case to the Board for further development, specifically to develop new evidence.

In May 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  Testimony was not taken on six issues (emesis, stomach problems, pneumonia, pharyngitis, urinary tract infection (UTI), and tonsillitis) addressed in the March 2009 rating decision because the Veteran did not perfect his appeal regarding these six issues.

In September 2015, the Board reopened the depression claim and remanded the appeal for additional development.  The Board has recharacterized the Veteran's psychiatric disorder claim more broadly as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

A claim of service connection for a dental condition may also be a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes, and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental condition for compensation purposes.  The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VAMC, if deemed necessary.  See 38 C.F.R. § 17.161.  The Board notes that the Veteran's claims file includes an August 1992 Dental Rating Sheet indicating no dental trauma.

Additional evidence has been received since a July 2016 supplemental statement of the case (SSOC).  In July 2016, the Veteran's representative waived initial RO consideration of additional evidence.  See 38 C.F.R. § 20.1304(c).

Although the Board is remanding several claims for additional development, remand is not necessary for the issues decided below, as there is no reasonable possibility that further assistance would substantiate these claims.  See 38 C.F.R. § 3.159(d).

The following issues are decided below: service connection for otitis media, a dental condition, and an increased rating for left Achilles tendonitis.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have otitis media that is related to service.

2.  The Veteran does not have a current dental condition due to a trauma or injury during his service or a dental condition for which compensation may be awarded.

3.  The Veteran does not have left Achilles tendonitis that rises to the level of severity analogous to a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis media have not been met.  38 U.S.C. §§ 101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).

2.  The criteria for service connection for a dental condition for compensation purposes are not met.  38 U.S.C. §§ 101, 1131, 1721, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2017).

3.  The criteria for a disability rating in excess of 10 percent for service-connected left Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability resulting from a disease or injury that is incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101(22), (24).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).


Otitis Media

At the May 2015 Board hearing, the Veteran contended that he currently has otitis media that was treated in service.  See Board hearing transcript at 6.  However, review of the Veteran's relevant STRs from his relevant ACDUTRA periods of service do not show such treatment for otitis media.  A June 1983 report of medical history shows that the Veteran report ear, nose, and throat trouble, but the corresponding June 1983 report of medical examination is negative for any diagnoses.  Review of post-service treatment records show complaints possibly related to this condition.  See, e.g., Texas Department of Criminal Justice clinic notes: June 28, 2001, external otitis right ear.

In substantial compliance with the Board's September 2015 remand, VA afforded the Veteran a VA opinion in April 2016.  The April 2016 examiner provided a negative nexus opinion regarding otitis media after reviewing the Veteran's claims file.  The examiner noted that the Veteran reported repeated otitis media as a child, but that there is no notation of recurrent otitis media or of a ruptured tympanic membrane in service.  The examiner attributed any ear pain to the Veteran's allergy condition and not a chronic ear condition.  Additionally, the examiner considered a 1991 examination showing normal ear canals and tympanic membranes.

The Board finds that any determination as to the nature and etiology of the claimed otitis is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of any current otitis media because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise in this case.

Despite his contention regarding in-service otitis media treatment, the Veteran has not submitted persuasive evidence showing that such treatment.  A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).  However, the Veteran's opinion regarding the etiology of any ear condition that he experiences is not competent evidence and is afforded no probative weight.  Moreover, the April 2016 VA examiner specifically considered the Veteran's contended theories and medical history before opining that the Veteran does not have chronic otitis media, despite any post-service records indicating otitis treatment.  Thus, the Board affords such opinion great probative weight and finds it persuasive regarding the nexus element, on which this appeal turns.  The nexus element has not been substantiated here.  Moreover, there is no showing of bias in the opinion, despite the Veteran's bald contentions otherwise.

In sum, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and therefore, the service connection for otitis media is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Dental Condition

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability; the issue of entitlement to dental treatment has been referred for appropriate action.  See 38 C.F.R. § 3.381(a).

Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  The Veteran has not been diagnosed with any disability listed in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  The Veteran does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis.

Further, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381; see generally Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005).  As noted above, a claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred for appropriate action.

The Veteran contends that he underwent a root canal in boot camp, leading to disintegration of his tooth #8 and nerve damage and subsequently requiring a permanent crown.  See Board hearing transcript at 16; June 2015 Veteran statement at 31.

The Veteran's STRs include dental records showing complaints concerning tooth #8 on January 24, 1983, and notes of a crown on tooth #8 on June 24, 1985.  The Veteran was afforded a VA examination in May 1991 at which he reported a similar dental history, but it does not appear that a dental examination was conducted at that time.  Thus, as the Board requested in the September 2015 remand, VA afforded the Veteran a dental examination in January 2016. 

The January 2016 examiner reviewed the Veteran's dental history, to include his report of work performed on tooth #8.  The examiner indicated that the Veteran does not have a diagnosis of an oral or dental condition, after considering January 2016 imaging studies showing no significant findings.  Further, the examination report indicates that the Veteran does not have a dental or oral condition for which compensation may be granted.

The Veteran has neither asserted nor presented any competent evidence showing that he has a dental condition for which service connection for compensation purposes may be granted.  The VA dental examination is the most probative evidence in this regard and shows no indication of such a condition.  Thus, the preponderance of the evidence is against the claim of service connection for a dental condition, the benefit-of-the-doubt rule is therefore not applicable here, and service connection for a dental condition for compensation purposes is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Additional Consideration

The Board acknowledges the Veteran's recent contention in a February 2017 statement asserting a theory of secondary service connection for all of his claimed disabilities as due to his service-connected left Achilles disability.  However, the Board finds that such a bald assertion is insufficient to trigger VA's duty to provide an examination or opinion on these two matters.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (noting that a conclusory, generalized statement of a linkage between a claimant's present disability and service does not entitle the claimant to a medical examination because "all veterans could make such a statement" and such a rule would "require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case").  Thus, with respect to otitis media and a dental condition, the Board finds that further examination is unnecessary.

II. Increased Rating-Left Achilles Tendonitis

At the May 2015 Board hearing, the Veteran contended that his service-connected left Achilles tendonitis had worsened and included symptoms such as pain whenever he stands, inability to walk long distances, and cramping of toes.  See Board hearing transcript at 37.


Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

Diagnostic Code 5284 provides ratings for foot injuries, other.  Under this Diagnostic Code, moderate disability is rated as 10 percent disabling; moderately severe disability is rated as 20 percent disabling; and severe disability is rated as 30 percent disabling.

The RO initially granted service connection with a 10 percent disability rating in a February 1992 rating decision for left heel Achilles tendonitis because the Veteran's STRs show treatment for a left heel injury in April 1989 during a period of ACDUTRA.  At that time, the Veteran complained of pain, tenderness and swelling in the left ankle area upon prolonged walking or standing.  Since then, the RO issued multiple rating decisions continuing the 10 percent rating, to include rating decisions in February 1993, September 1993, December 1994, and June 1992.  In the June 2004 rating decision currently on appeal, the RO again continued the 10 percent rating for left heel Achilles tendonitis.

Treatment records and lay statements generally show the Veteran complaining of pain related to his left Achilles.

In compliance with the Board's September 2015 remand, VA afforded the Veteran February 2016 examinations addressing the left ankle and left foot.  In the left ankle examination report, the examiner reported normal results and noted pain on physical examination that did not result in functional loss.  Additionally, the examiner reported that the Veteran complained of pain over the left Achilles tendon, but no swelling, crepitus, or gap on palpation of the tendon.  The examination report included February 2016 ankle x-ray findings showing mild degenerative changes bilaterally without fracture, dislocation, or subluxation and moderate to large bilateral calcaneal plantar surface spurs.  The examiner reviewed the Veteran's claims file, reported normal muscle strength testing, indicated an absence of instability and dislocation, as well as the absence of any other pertinent physical findings, complications, conditions, signs, and symptoms related to left Achilles tendonitis.  The examiner concluded that there was no clinical evidence for Achilles tendonitis upon examination.

Despite the Veteran's long history of pain related to his service-connected left Achilles tendonitis, the competent medical evidence shows that the Veteran does not have left Achilles tendonitis currently.  As such, the evidence does not support a rating in excess of 10 percent because, without such tendonitis, neither a rating consistent with moderately severe nor severe foot injury can be supported in this case.  Indeed, the current evidence does not even support a 10 percent rating for left Achilles tendonitis.  However, as further discussed in the remand section below, this February 2016 examiner also completed a February 2016 foot examination.  In this examination report, foot arthritis was noted, in addition to notes about the Veteran's complaints regarding difficulty in walking, standing, and climbing related to his feet.

Despite the Veteran's complaints that he attributes to his service-connected left Achilles tendonitis, the Board finds that the evidence does not support an increased disability rating.  Instead, the evidence shows that the Veteran's current complaints are similar to complaints regarding his left Achilles tendonitis dating as far back as the time service connection was granted.  Accordingly, the Board finds that the preponderance of evidence does not show that a rating in excess of 10 percent is warranted at any time for left Achilles tendonitis.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for otitis media is denied.

Service connection for a dental condition is denied.

A disability rating in excess of 10 percent for left Achilles tendonitis is denied.


REMAND

Psychiatric Disorder

In the September 2015 remand, the Board requested that the Veteran be afforded a VA psychiatric examination, to include a PTSD examination.  In December 2015, the Veteran was afforded such examination, but the Board finds that clarification of the examiner's report is necessary.  The examiner checked the box indicating that the Veteran has a diagnosis of PTSD that conforms to DSM-5 criteria, yet the examiner also reported that "there is no documentation to support this diagnosis and [the Veteran's] current symptoms do not appear consistent with his identified traumatic stressor and do not suggest a PTSD diagnosis."  Additionally, the examiner indicated that the Veteran has a diagnosis of persistent depressive disorder (dysthymia).  The examiner noted that the Veteran contends that he has depressive and anxiety symptoms secondary to physical injuries related to service and concluded that "it is impossible . . . to make such a determination without resorting to mere speculation."  However, the examiner did not provide a rationale for such conclusion.  Therefore, the Board finds that the Veteran should be afforded another VA opinion, and examination if deemed necessary, in order to clarify the apparent inconsistency regarding a PTSD diagnosis in the December 2015 VA examination report and to provide an opinion with rationale regarding any other psychiatric diagnosis or diagnoses.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).

Heel Spurs

In the March 2011 remand, the Board found that the Veteran should be afforded a VA examination to address the issue of heel spurs, specifically on a secondary basis.  As discussed above, the Court vacated the Board's March 2011 denial of service connection for heel spurs on a direct basis.  In the September 2015 remand, the Board found it necessary to remand the claim for a VA examination clarifying whether or not the Veteran has a current diagnosis of heel spurs and an opinion addressing whether any such heel spurs are related to service or to a service-connected disability.  The Board noted that VA treatment records show a diagnosis of bilateral heel spurs.  See, e.g., March 24, 1999, VA treatment records.

While the February 2016 VA examiner, who provided the left Achilles examination discussed above, opined that the Veteran currently does not have left Achilles tendonitis and, thus, does not have heel spurs secondary to left Achilles tendonitis, the Board finds this opinion is not fully sufficient for adjudicating the heel spurs issue.  The record shows that the Veteran has suffered from left Achilles tendonitis and is service-connected for such condition.  Therefore, an opinion with rationale is necessary addressing whether his heel spurs that have been noted in the claims file are related to service or to a service-connected disability, to include left Achilles tendonitis even if such tendonitis has resolved.

Hearing Loss and Tinnitus

Regarding the hearing loss and tinnitus claims, the Veteran testified at the Board hearing that he had right ear hearing loss that pre-existed service.  He stated that the right ear hearing loss was aggravated by in-service noise exposure and that such exposure caused current left ear hearing loss and tinnitus.  See Board hearing transcript 28-32.  The March 2011 Board decision indicates that right ear hearing loss was noted on the Veteran's June 1982 enlistment examination.  See March 2011 Board decision at 11.

Importantly, the Court noted that the Veteran asserted that VA failed to obtain private treatment records from the Livingston Hearing Aid Center (A.K.A. Miracle Ear) and VA audiogram results from January and June 1985.  See August 2013 Memorandum Decision at 7.  Therefore, in September 2015, the Board requested that those records be obtained on remand and that the Veteran be afforded a VA audiological examination with opinions addressing whether the Veteran has current left ear hearing loss and tinnitus that is related to service and whether his pre-existing right ear hearing loss was aggravated by service.

While efforts were made to obtain the relevant records, the Board finds that the provided February 2016 VA audiological examination is not fully sufficient to adjudicate the hearing loss and tinnitus claims.  In an August 2016 statement, the Veteran contends that the examiner did not consider his reports of ear, nose, and throat problems noted in his STRs as worsening his hearing loss.  Additionally, in the August 2016 statement and in May 2006 statement, the Veteran contends that his hearing loss is related to his allergic rhinitis, an issue which is also being remanded and is discussed below.  Therefore, the Board finds that an addendum opinion is necessary in order to fully address the Veteran's contentions regarding complaints noted in the STRs that are potentially related to his current hearing loss.  Because his tinnitus claim is intertwined with the Veteran's hearing loss claim, the tinnitus issue will also be remanded.  The appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.

Arthritis, DJD of the Cervical and Lumbosacral Spine

Regarding the arthritis claim, as noted in the Board's September 2015 remand, the Veteran testified that arthritis affects his knees, feet, toes, ankles, hands, thumbs, and fingers, and that "they've done x-rays on all the joints that [he's] damaged . . . ."  See Board hearing transcript at 42-43.  It is unclear whether the Veteran was referring to in-service x-rays, VA x-rays, or private treatment x-rays.  The Board notes that the Veteran submitted a statement received in June 2015 indicating arthritis in the knees, foot, and right big toe and identifying records relevant to those conditions.  See June 2015 Veteran statement at 16.  Thus, the Board found that the RO should clarify the joints that the Veteran contends are currently affected by arthritis and should be service-connected, and ask the Veteran to identify x-rays, and where they were performed, showing such arthritis because he testified that x-rays have been done on all of his damaged joints.

The Board notes that the Veteran was afforded VA examinations of the joints in November 1992 and June 1993, in connection with prior claims, but those examinations do not adequately address the Veteran's current contentions.  Therefore, the Board found that the Veteran should be afforded a new VA examination on remand with opinions addressing whether any such arthritis present is related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

With regard to the arthritis issue, it appears that additional development is needed.  While the Veteran was afforded a February 2016 VA opinion that addressed arthritis, such opinion is not fully sufficient to adjudicate the arthritis claim.  The February 2016 VA examination addressing feet shows degenerative arthritis in both feet.  Because such arthritis could be related to the Veteran's service-connected left Achilles disability, he should be afforded an opinion addressing this possibility on remand.  Because DJD of the cervical and lumbosacral spine are essentially issues concerning arthritis of the spine, these intertwined issues will be remanded as well.  The Veteran's contentions, as noted in the Board's September 2015 remand, regarding such disability should be considered.

Allergic Rhinitis

Similarly, it does not appear that the Veteran has been afforded a fully sufficient VA examination and/or opinion addressing the allergic rhinitis issue.  As discussed above, one of the February 2016 VA examiners indicated that the Veteran has an allergy condition.  Therefore, the Veteran should be afforded a VA examination addressing allergic rhinitis and whether it is related to service.  See Stegall.

Sinusitis and Headaches

While on remand, the Veteran was afforded a CT of the head in February 2016 because of the history of head trauma and sinusitis.  As the Veteran and his father contend, this CT shows an abnormality for which further evaluation (MRI) was recommended by a VA physician-radiologist.  Because this abnormality could be relevant to the Veteran's sinusitis and headaches claims, the Board finds that further evaluation be performed addressing the February 2016 CT showing an abnormality.  Then, the Veteran should be afforded another VA examination and/or opinion addressing sinusitis and headaches.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

TDIU

The Veteran's TDIU claim has been raised as part of his left Achilles tendonitis rating claim.  Regarding the left Achilles tendonitis, the Veteran stated that his current work is not strenuous and that his Achilles tendonitis limits him to such a job.  See Board hearing transcript 43-45.  The Board notes that the Veteran also stated that he has "numbness in [his] hands because of the . . . Achilles" and because of his neck.  See Board hearing transcript 45.  The issue of entitlement to a TDIU is inextricably intertwined with the cervical spine issue, and it cannot be decided until a decision is made with regard cervical spine issue, which the Board is currently remanding.  Notably, a TDIU may not be assigned where it would first be effective when a veteran is incarcerated for conviction of a felony.  See 38 C.F.R. § 3.341(b).

Additional Consideration

The Veteran is currently incarcerated.  Thus, the Veteran should be afforded the VA examinations as requested in the directives below following the procedures for incarcerated veterans.  See VA's Adjudication Procedures Manual, M21-1, III.iv.3.A.9.d. (2015).

Accordingly, these issues are REMANDED for the following actions:

1.  For any examination, follow the procedures of M21-1, III.iv.3.A.9.d.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

Afford the Veteran a VA opinion, and examination if deemed necessary, by an examiner with sufficient expertise to determine the nature and etiology of any currently present heel spurs.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the heel spurs, to include consideration of VA treatment records showing a diagnosis of bilateral heel spurs.  Then, the examiner should provide an opinion with respect to any current heel spurs as to whether it is at least as likely as not (50 percent or greater probability) that they had their onset during, or is etiologically related to, the Veteran's military service, to include whether they are related to, or aggravated by, the Veteran's service-connected left Achilles tendonitis.

2.  Schedule the Veteran for a VA audiological examination, with sufficient expertise to determine the nature and etiology of any currently present hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

	a.  Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present left ear hearing loss as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to allergy conditions noted in the claims file in any period of the Veteran's ACDUTRA.

	b.  Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present left ear hearing loss as to whether it is at least as likely as not (50 percent or greater probability) the right ear hearing loss was aggravated (increase in severity beyond the natural progression of the disease) by allergy conditions noted in the claims file.in any period of the Veteran's ACDUTRA.

	c.  Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present tinnitus as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to allergy conditions noted in the claims file.

3.  Afford the Veteran a VA psychiatric opinion, and examination if deemed necessary, to determine whether the Veteran's has a current psychiatric disorder, to include depression, PTSD, and anxiety, and whether it is related to service.  Clarification of the whether the Veteran has PTSD should be provided, given results in the February 2016 psychiatric examination report.  All tests deemed necessary should be conducted and the results should be reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether any current psychiatric disorder, to include depression, PTSD, and anxiety, at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service, to include consideration of whether it is related to, or aggravated by, the service-connected left Achilles tendonitis. 

4.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present arthritis.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any arthritis complaints and specify which joints are affected.  Specifically, arthritis of the feet, cervical spine and lumbosacral spine should be addressed.

Then, the examiner should provide an opinion with respect to any current arthritis as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contentions of in-service spine injury due to carrying heavy equipment, from swimming pool and beach training trauma, and whether any identified arthritis or cervical spine or lumbosacral spine disability is related to, or aggravated by, the service-connected left Achilles tendonitis.

5.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present allergic rhinitis, to include consideration of the Veteran's treatment records showing treatment for such conditions.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any allergic rhinitis that the Veteran currently has.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

6.  Schedule the Veteran for further evaluation of the abnormality noted in the February 2016 CT of the head, to include performing an MRI if possible.  Then, afford the Veteran a VA opinion, and examination if deemed necessary, to determine if the Veteran has a current diagnosis pertaining to headaches or sinusitis.

Then, the examiner should provide an opinion with respect to any current headaches or sinusitis, whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to service or any service-connected disability.

7.  After the development requested above has been completed to the extent possible, the RO should review the examination reports to ensure that they are responsive to the remand directives.  If they do not comply with remand directives, corrective action should be taken.

8.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


